Name: Commission Regulation (EEC) No 2881/83 of 14 October 1983 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/12 Official Journal of the European Communities 15. 10 . 83 COMMISSION REGULATION (EEC) No 2881/83 of 14 October 1983 fixing the aid for soya beans to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as set out in this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 17,942 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 16 October 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1984/82 (2), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 2744/83 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2744/83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 190 , 28 . 7 . 1979, p. 8 . (J) OJ No L 215, 23 . 7 . 1982, p . 7 . ( 3) OJ No L 269, l . 10 . 1983 , p . 46 .